Title: Monday. March 3. 1766.
From: Adams, John
To: 


       My Brother Peter, Mr. Etter and Mr. Field, having a Number of Votes prepared for Mr. Quincy and me, set themselves to scatter them in Town Meeting. The Town had been very silent and still, my Name had never been mentioned nor had our Friends ever talked of any new Select Men att all, excepting in the south Precinct. But as soon as they found their was an Attempt to be made, they fell in and assisted, and, altho there were 6 different Hatts, with Votes for as many different Persons, besides a considerable Number of Scattering Votes, I had the Major Vote of the Assembly, the first Time. Mr. Quincy had more than 160 Votes. I had but one Vote more than half. Some of the Church People, Mr. Jo. Cleverly, his Brother Ben. and Son &c. and Mr. Ben. Vesey of the Middle Precinct, Mr. James Faxon &c. I found were grieved and chagrined for the Loss of their dear Major Miller.
       Etter and my Brother took a skillful Method. They let a Number of young Fellows into the Design. John Ruggles, Peter Newcomb, &c. who were very well pleased with the Employment and put about a great many Votes. Many Persons, I hear acted slyly and deceitfully. This is always the Case.
       I own it gave me much Pleasure to find I had so many Friends, and that my Conduct in Town, has been not disapproved. The Choice was quite unexpected to me. I thought the Project was so new and sudden that the People had not digested it, and would generally suppose, the Town would not like it, and so would not vote for it. But my Brothers answer was, that it had been talked of, last year, and some Years before, and that the Thought was familiar to the People in general, and was more agreable than any Thing of the Kind, that could be proposed to many. And for these Reasons his Hopes were strong.
       
       But the Tryumph of the Party was very considerable, tho not compleat. For Thayer and Miller, and the late Lessees of the North Commons, and many of the Church People and many others, had determined to get out Deacon Penniman. But instead of that, their favourite was dropped, and I, more obnoxious to that Party than even Deacon Penniman, or any other Man, was chosen in his Room, and Deacon Penniman was saved with more than 130 Votes, a more reputable Election than even Thayer himself had.
       Mr. Jo. Bass was extreamly sorry for the Loss of Major Miller, he would never come to another Meeting. Mr. Jo. Cleverly could not account for many Things done at Town Meetings. His Motion for Choosing Collectors was slighted—his Motion for lessening his fine was thrown out—and he made no Sort of figure as a Speaker. So that I believe Mr. Cleverly will make no Hand.
       Elisha Niles says Sett a Knave to catch a Knave. A few days before a former March Meeting he told Thayer that he had a Mind to get in Deacon Penniman. Thayer asked him, who he would have with him? He answered Captain Allin. Thayer made him no Answer, but, when the Meeting came, was chosen himself.—Mr. Thomas Faxon of this End of the Town, told my Wife he never saw any Body chosen so neatly in his Life. Not a Word—not a Whisper before hand. Peter Newcomb gave him a Vote. He had one before for Miller, and had heard nothing of me. But He thought I should have one. So he dropped that for Miller. Jo. Nightingale asked my Wife, Mr. Adams will have too much Business, will he not. The Courts to attend—Select Man—and Representative at May, &c. Mr. John Baxter, the old Gentleman, told me, he was very well pleased with the Choice at the North End, &c. Old Mr. John Ruggles voted for me. But says that Thayer will be elected at May. If I would set up, he would vote for me, and I should go, but Mr. Quincy will not. Lt. Holbrook I hear was much in my favour &c. Thus the Town is pretty generally disputing about me, I find. But this Choice will not disconcert Thayer at May, tho it will weaken him. But as I said before the Tryumph was not compleat. Cornet Bass had the most Votes the first Time, and would have come in the Second, but the North End People, his Friends, after putting in their Votes the first Time, withdrew for Refreshment, by which Accident he lost it, to their great Regrett.
       Mark the Fruits of this Election, to me. Will the Church People be angry, and grow hot, and furious? Or will they be cooler and calmer for it? Will Thayers other Precinct friends resent it, and become more violent, or will they be less so?—In short, I cannot answer these Ques­tions. Many of them will be disheartened I know. Some will be slad.
      